NO. 07-04-0411-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                        PANEL A

                                  DECEMBER 10, 2004

                          ______________________________


                       MANUEL RUELAS-SIGALA, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

           FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

                 NO. 3802; HONORABLE WILLIAM D. SMITH, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant, Manuel Ruelas-Sigala, appeals a conviction for Indecency with a Child.

We dismiss for want of jurisdiction.


       Appellant was tried before a jury on the charge of Indecency with a Child. He was

found guilty. Sentence was imposed and judgment was signed on April 5, 2004. Appellant

filed a Motion for New Trial and Notice of Appeal. Notice of Appeal was filed on July 29,
2004. No motion for extension of time to file notice of appeal was filed. Subsequently,

appellant filed a Motion for Out of Time Appeal.


         In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP . P. 25.2(b).1 If a motion for new trial is timely filed, then the notice of appeal must be

filed within 90 days after the day sentence is imposed or after the day the trial court enters

an appealable order. TRAP 26.2(a).


         An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). If an appeal is

not timely perfected, a court of appeals does not have jurisdiction and can take no action

other than to dismiss the appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App.

1998).


         Appellant’s Notice of Appeal was not timely filed and does not invoke our jurisdiction.

We have no jurisdiction to consider or act on appellant’s Motion for Out of Time Appeal.




         The appeal is dismissed for want of jurisdiction. TRAP 39.8, 40.2, 43.2.




                                                           Per Curiam


Do not publish.


         1
       Further references to the Texas Rules of Appellate Procedure will be by reference
to “TRAP __”.

                                               -2-